Case 6:20-cv-01205-RRS-CBW Document 16 Filed 09/21/21 Page 1 of 4 PageID #: 251




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 DANET BEGNAUD CLEMENTS CASE NO. 6:20-CV-01205

 VERSUS JUDGE ROBERT R. SUMMERHAYS

 SOUTHERN NATIONAL LIFE INSURANCE MAGISTRATE JUDGE CAROL B.
 CO INC WHITEHURST


                                     MEMORANDUM RULING

         Presently before the Court is Southern National Life Insurance Company's Motion for


 Summary Judgment as to the Court's ERISA Case Order of October 19, 2020 [ECF No. 11].In

 the Motion, Southern National Life Insurance Company ("Defendant") seeks partial summary


 judgment on three specific legal issues, namely: (1) that the case is governed by and subject to the


 provisions of the Employee Retirement Income Security Act ("ERISA"), 29 USC 1001, et seq.,


 and that all state law claims and remedies are preempted thereby; (2) that the Administrative


 Record is complete and that the Plan grants Defendant full discretionary authority to determine


 eligibility for benefits and/or to construe the terms of the benefit plan; and (3) that Plaintiff

 exhausted, or could have exhausted all administrative remedies under the benefit plan but failed to


 do so. Plaintiff has stipulated to the first two issues but disputes the third issue.


                                                    I.
                                             BACKGROUND


         On August 15, 2019, while in the course and scope of his employment with M.C. Electric,


 LLC, Shawn Anthony Clements was fatally electrocuted while working at the Cote Blanche Salt


 Mine in St. Mary Parish, Louisiana.1 At the time of his death, there was in full force and effect a




 lECFNo. 1, Petition.
Case 6:20-cv-01205-RRS-CBW Document 16 Filed 09/21/21 Page 2 of 4 PageID #: 252




 policy of Group Term Life Insurance, which included Accidental Death and Dismemberment


 coverage, provided to Mr. Clements as an insured by his employer and issued by Defendant, with


 Mr. Clements biological son, TC, as the beneficiary of the life insurance and accidental death and


 dismemberment policy.2


         On June 24, 2020, Defendant issued payment in the amount of $8,750 to Plaintiff, as the


 natural tutor of the beneficiary, TC, under the Basic Life benefit.3 By the same correspondence,


 Defendant denied benefits under the Accidental Death and Dismemberment policy pursuant to an


 exclusion contained in the policy which provided that benefits would not be paid for any loss


 caused or contributed to by "injury sustained under the influence of narcotics, unless administered


 on the advice of a physician."4


         Plaintiff filed her Petition seeking recovery of the benefits under the Accidental Death and

 Dismemberment policy in the 16th Judicial District Court for the Parish of Iberia. Defendant


 subsequently filed a Notice of Removal to this Court alleging that the claims were governed by


 ERISA. On February 5, 2021, this Court entered an Order finding that the claims at issue were


 governed by ERISA based upon the joint stipulation filed by the parties.

                                                     II.
                                              LAW AND ANALYSIS


         As the Plaintiff has now stipulated to first two issues raised by Defendant in the motion,

 the Court will focus its analysis on the third issue. Defendant requests a finding that "Plaintiff


 exhausted, or could have exhausted but failed to do so, all administrative remedies under the


 Benefit Plan." Defendant asserts that on June 18,2020, Defendant sent a letter to Plaintiff denying


 the claim for accidental death benefits on the grounds that the injury and death of Shawn Clements




 2 Id.
 3 Id.
 4 Administrative Record (ECF No. 7), p.96.
Case 6:20-cv-01205-RRS-CBW Document 16 Filed 09/21/21 Page 3 of 4 PageID #: 253




 occurred while he was under the influence of narcotics not administered on the advice of a


 physician. Defendant argues that the Plan provides a period of 60 days from the receipt of the


 denial to submit a written request to appeal and that Plaintiff failed to file any appeal. Defendant


 asserts that these facts establish as a matter of law that Plaintiff has exhausted or failed to exhaust


 her administrative remedies.


        Plaintiff agrees that Defendant sent a letter to Plaintiff denying benefits but argues that the

 letter does not comply with the ERISA notification requirements found in 29 U.S.C. §1133 in that


 it fails to fully explain the reason for the denial of benefits and fails to advise Plaintiff of the

 process of filing an appeal.


         In the reply memorandum. Defendant states that it made "substantial compliance with the


 procedural requirements ofERISA, and its procedures met the purpose of section 1133 and will


 address those in a future filing." Based on this statement, as well as the fact that neither party


 addressed the issue of substantial compliance, the Court assumes that Defendant is no longer


 seeking summary judgment on this issue.


         Finally, while not raised in Defendant's motion, Plaintiff argues that the denial of benefits


 was an abuse of discretion. As Defendant was not seeking a ruling of that issue or a ruling to


 uphold the denial of benefits, the Court will not address that argument at this time.


         For the foregoing reasons, the Motion for Summary Judgment [11] is GRANTED IN

 PART and DENIED IN PART. The Court finds: (1) that the case is governed by and subject to the

 provisions of the Employee Retirement Income Security Act, 29 USC 1001, et seq., and that all


 state law claims and remedies are preempted thereby; and (2) that the Administrative Record is


 complete and that the Plan grants Defendant full discretionary authority to determine eligibility
Case 6:20-cv-01205-RRS-CBW Document 16 Filed 09/21/21 Page 4 of 4 PageID #: 254




 for benefits and/or to construe the terms of the benefit plan. In all other respects, the Motion for




                                                    ^
 Summary Judgment is DENIED.


        THUS DONE in Chambers on this      "^1           day of September, 2021.




                                                            ROBERT R. SUMMERHAYS
                                                        UNITED STATES DISTRICT JUI
